People v Bonds (2018 NY Slip Op 03139)





People v Bonds


2018 NY Slip Op 03139


Decided on May 2, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 2, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
RUTH C. BALKIN
SANDRA L. SGROI
COLLEEN D. DUFFY, JJ.


2011-10376
 (Ind. No. 399/09)

[*1]The People of the State of New York, respondent,
vGentl Bonds, appellant.


Gentl Bonds, Fallsburg, NY, appellant pro se.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated May 27, 2015 (People v Bonds, 128 AD3d 1083), affirming a judgment of the Supreme Court, Queens County, rendered October 5, 2011.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Borrell, 12 NY3d 365; People v Stultz, 2 NY3d 277).
MASTRO, J.P., BALKIN, SGROI and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court